DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first additive machine” in claim 1.
“first subtractive machine” in claim 1.
“second additive machine” in claim 23 (as discussed below, the use in claim 3 has been interpreted as “first subtractive machine” in order to overcome a rejection for indefiniteness).
“surface preparation system” in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the … second additive machine" in line 2.  There is insufficient antecedent basis for this limitation in the claim. A second additive machine is introduced in claim 23. Based on the remainder of claim 3, for the purposes of examination, the second additive machine is interpreted as –the first subtractive machine–.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 19, 23, 24, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batchelder (US20150076739).

In reference to claim 1:

a print bed (platen 14)(para 0022); 
a first additive machine mounted to a first additive machine actuator for three- dimensional motion relative to the print bed for dispensing a first material onto the print bed within a working zone (para 0022, Fig. 1 numeral 22); and 
a first subtractive machine mounted to a first subtractive machine actuator for three-dimensional motion relative to the print bed for removing material dispensed on the print bed within the working zone from the first additive machine (para 0032 and 0039, Fig. 1 numeral 40).

In reference to claim 4:
In addition to the discussion of claim 1, above, Batchelder further discloses wherein the first subtractive machine includes a sensor that measures a position of the print bed or the first material to determine a location of the first subtractive machine (para 0056-0058).

In reference to claim 7:
In addition to the discussion of claim 1, above, Batchelder further discloses wherein the first additive machine includes a sensor that measures a position of the print bed to determine a location of the first subtractive machine (para 0039-0040, 0057, 0086).

In reference to claim 19:
further comprising an environmental enclosure surrounding the first additive machine, first subtractive machine and the print bed; and 


In reference to claim 23:
In addition to the discussion of claim 1, above, Batchelder further discloses further comprising a second additive machine for dispensing a second material in the working zone (para 0022, Fig. 1 numeral 24).

In reference to claim 24:
In addition to the discussion of claim 23, above, Batchelder further discloses wherein the first and second materials are different from one another in at least one of material size or material form (para 0025).

In reference to claim 42:
In addition to the discussion of claim 1, above, Batchelder further discloses further comprising a controller for controlling the first additive machine and the first subtractive machine, the controller communicating with the first additive machine and the first subtractive machine wirelessly (para 0005).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hollander (US10073434).
Hollander discloses an additive and subtractive manufacturing system for forming a product (abstract) comprising: 
a print bed (bed platform)(abstract); 

a first subtractive machine mounted to a first subtractive machine actuator for three-dimensional motion relative to the print bed for removing material dispensed on the print bed within the working zone from the first additive machine (col 4 ln 24-56)(claim 1).
wherein the print bed is movable relative to the first and second additive machines to a first orientation where the working zone is positioned proximate the first additive machine and movable relative to a second orientation where the working zone is positioned proximate the first subtractive machine (col 4 ln 11-23; Figs. 1B and 4); 
wherein the print bed rotates about an axis of rotation between the first and second orientations (col 4 ln 11-23; Figs. 1B and 4); and 
wherein the first additive machine is angularly offset from the first subtractive machine about the axis of rotation (col 4 ln 11-23; Figs. 1B and 4)(claim 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder as applied to claim 1, above, and further in view of Bibas (US20150147424).
In addition to the discussion of claim 1, above, Batchelder further discloses the use of a tooling position monitoring system by disclosing various sensor and calibration devices but is silent as to specific devices (para 0028). Batchelder does not explicitly disclose further including that the tooling position monitoring system includes: 
a first sensor and at least first and second transmitters, wherein the first sensor receives signals from the first and second transmitters; 
wherein one of the first sensor and at least first and second transmitters is attached to at least one of the first additive machine and the first subtractive machine and at least two of the first sensor and at least first and second transmitters are in fixed positions; 
wherein the tooling position monitoring system can determine the position of the one of the first sensor and at least first and second transmitters attached to at least one of the first additive machine and the first subtractive machine based on the first sensor receiving signals from the first and second transmitters.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder as applied to claim 1, above, and further in view of Gordon (US20150314528).
.

Claims 16, 26, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder as applied to claims 1 and 23, above, and further in view of Mok (US20020129485).

In reference to claim 16:
In addition to the discussion of claim 1, above, Batchelder does not disclose further comprising a waste material removal system for removing waste material removed by the first subtractive machine from the working zone; wherein the waste material removal system is operably moved with the first subtractive machine; and wherein the waste material removal system is a vacuum system. However, this is taught by Mok. Mok discloses an additive and subtractive system which comprises a vacuum suction device in order to produce a chip-free surface for the subsequent deposition of build material (para 0122). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Batchelder with the vacuum waste material 

In reference to claim 26:
In addition to the discussion of claim 23, above, Batchelder further discloses wherein the first additive machine is a spool fed extruder (Fig. 1). Batchelder further discloses that the second additive machine is also a spool fed extruder and fails to disclose the second additive machine is a pellet fed extruder. However, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). As applied to the instant application, Mok discloses the use of filament or pellet extrusion as equivalent systems for combined additive and subtractive processes (abstract, paras 0077, 0115). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the known pellet extrusion device of Mok for one of the filament extrusion devices of Batchelder because the pellet extrusion device is known in the art and the combination yields predictable results, e.g. the extrusion head is fed by a pellet feedsource.

In reference to claim 31:
In addition to the discussion of claim 1, above, Batchelder, as evidenced by Mok, further discloses further comprising a surface preparation system configured to prepare a first portion of the first material to receive a second portion of the first material after the first portion of the first material has been processed by the first subtractive machine (Batchelder para 0023 discloses directing hot air jets towards the 3d parts). While Batchelder does not explicitly disclose that the air jets are intended to prepare a first portion of the first material to receive a second portion, the Courts have held that if the .

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder as applied to claim 1, above, and further in view of Kozlak (US20090177309).
In addition to the discussion of claim 1, above, Batchelder does not disclose further comprising a placement machine mounted to a placement machine actuator for three-dimensional motion relative to the print bed for manipulating a pre-made component within the working zone. However, this is taught by Kozlak. Kozlak discloses an extrusion based additive manufacturing system which includes a robotic arm and an insert magazine which allows inserts to be placed in 3D objects with increased accuracy and reduce delays in the deposition sequences (para 0019). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Batchelder with the robotic arm and insert system of Kozlak in order to obtain a system which allows for the placement of inserts with increased accuracy and reduced delays in the deposition sequences.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder as applied to claim 1, above, and further in view of Mok and Tow (US20130209600).
In addition to the discussion of claim 1, above, Batchelder further discloses wherein the first additive machine is a spool fed extruder (Fig. 1) but fails to disclose the first additive machine is a pellet 
Modified Batchelder does not teach that the pellet fed extruder includes a hopper for storing the first material in a pellet form. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Tow discloses the use of a hopper to store a pellet feedsource for an additive manufacturing extrusion system (abstract, para 0046, Fig. 30). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of modified Batchelder with the hopper of Tow because all of the claimed limitations are known in the prior art and the combination yields predictable results, e.g. the pellet feedsource is stored in a hopper known as useable for the intended purpose.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder as applied to claim 1, above, and further in view of Lipson (US20060156978).
.

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder as applied to claim 1, above, and further in view of Knect (US20170239885).
In addition to the discussion of claim 1, above, Batchelder further discloses wherein at least one of the first additive machine actuator and first subtractive machine actuator is a moving gantry (paras 0026, 0034).
Batchelder does not disclose further including a power rail system delivering voltage power to the moving gantry to power the corresponding first additive machine or first subtractive machine. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the .

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder as applied to claim 1, above, and further in view of CN (CN105401727B).
In addition to the discussion of claim 1, above, Batchelder does not disclose wherein the first additive machine actuator includes a gantry configured to move linearly along a guide rail forming a straight axis and wherein the first subtractive machine actuator includes a gantry configured to move linearly along the guide rail; wherein the guide rail is formed from a plurality of guide rail sections such that a length of the guide rail along the straight axis can be adjusted. However, this is taught by CN. CN teaches a modular three-dimensional printer (para 0002). CN further teaches that the use of modular length supports allowing for customized lengths in the x-, y-, and z-axes (para 0056) which allows for adaptation to construction requirements under various actual conditions (para 0007). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine system of Batchelder with the modular frame of CN in order to obtain a system which allows for adaptation to construction requirements under various actual conditions.
Modified Batchelder does not explicitly teach the print bed is formed from a plurality of print bed sections such that a length of the print bed along the straight axis can be adjusted. However, it 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742